Citation Nr: 0806880	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  00-18 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a lumbar spine disability.

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran has served in the U.S. Army Reserves since August 
1979.  He has verified periods of active duty from August 16, 
1979, to November 20, 1979, from December 15, 1996, to 
December 16, 1996, and from February 3, 2003, to October 4, 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 and June 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In June 2000, the 
RO held that service connection was warranted for a lumbar 
spine disability and held that it was 10 percent disabling.  
In June 2004, the RO held that new and material evidence had 
not been presented to reopen the claim of entitlement to 
service connection for depression.  

Although the RO held in June 2004 that new and material 
evidence had not been presented to reopen the claim of 
entitlement to service connection for depression, by means of 
an October 2005 statement of the case (SOC) the RO addressed 
the matter on a direct basis.  Before the Board may consider 
the merits of a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision. "[T]he Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Accordingly, the matter appropriately before the 
Board are whether new and material evidence has been 
presented to reopen the previously denied claim for service 
connection for depression.

The veteran presented testimony before a Decision Review 
Officer in March 2001.  In August 2003, the Board remanded 
the matter of entitlement to an initial disability rating in 
excess of 10 percent for a lumbar spine disability for 
additional evidentiary development.  In October 2007, the RO 
failed to report for a hearing scheduled before a member of 
the Board of Veterans' Appeals.

The Board notes that the veteran has submitted claims of 
entitlement to service connection for migraines, red spots on 
the face, a right knee disorder, a right disorder, and a 
total disability rating based on individual unemployability 
(TDIU); these matters are accordingly referred to the RO for 
the appropriate development.

The issues of entitlement to an initial disability rating in 
excess of 10 percent for a lumbar spine disability and 
entitlement to service connection for depression are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In November 2001, the RO denied entitlement to service 
connection for depression because there was no evidence of a 
confirmed diagnosis of depression related to service or to 
his service-connected lumbar spine disability.  The veteran 
was notified of that decision; however, he did not initiate 
an appeal with respect to this rating action.

2.  Evidence received since the November 2001 rating decision 
includes evidence not of record at the time of that decision 
that tends to raise a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  The November 2001 rating decision, which denied 
entitlement to service connection for a depression is final.  
38 U.S.C.A. § 7105 (West 2002);  38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim of service connection for depression.  38 U.S.C.A. §§ 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159 (c)(4)(iii).  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108.  38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen were filed after that date (in October 2003), and the 
new definition applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

The veteran alleges that he is entitled to service connection 
for depression.  The Board observes that the veteran's claim 
of service connection for depression was previously 
considered and denied in a November 2001 rating action.  The 
RO held that service connection was not warranted for 
depression because there was no evidence that the veteran had 
been diagnosed as having depression related to his period of 
service or secondary to his service-connected lumbar spine 
disability.  Additionally, there was no evidence of a 
confirmed diagnosis of depression.  At that time, the 
relevant evidence of record included the veteran's 
statements; his service medical records, a March 2000 VA 
examination report, and private treatment records.  The 
available service medical records were absent complaints of, 
treatment for, or a diagnosis of depression.  Additionally, 
upon VA examination in March 2000 the veteran was diagnosed 
as having an adjustment disorder with depressed mood, cocaine 
dependence in full remission, and opiate dependence in full 
remission.  The veteran did not initiate an appeal with 
respect to the November 2001 rating action.  Accordingly, the 
November 2001 rating decision is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103 (2007).

In October 2003, the veteran resubmitted his claim of service 
connection for depression.  A review of the records reveals 
that the veteran was ordered to active duty in December 2003 
for a period of 545 days.  The veteran was admitted for VA 
treatment in April 2005; his principal diagnosis was 
depression.  The treating physician that the veteran had 
returned from Iraq three weeks ago and presented with anger 
issues stemming from his treatment in Iraq.  Subsequent VA 
treatment records demonstrate that the veteran has been 
diagnosed as having and adjustment disorder with a depressed 
mood and a major depressive disorder.  

In light of the aforementioned evidence of subsequent active 
service and medical evidence of a current diagnosis of 
depression, the Board finds that this evidence is neither 
cumulative nor redundant of the evidence previously of 
record.  Moreover, the new evidence raises a reasonable 
possibility of substantiating the veteran's claim.  The Board 
notes that, for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, new 
and material evidence has been presented and reopening of the 
claim of entitlement to depression is in order.


ORDER

The appeal to reopen a claim of service connection for 
depression is granted.


REMAND

The Board finds that additional procedural and evidentiary 
development is warranted before it can resolve the veteran's 
claims.

The veteran has alleged entitlement to an initial disability 
rating in excess of 10 percent for a lumbar spine disability.  
Throughout the pendency of this appeal the veteran was 
afforded VA examinations in May 2000, March 2001, and 
September 2005.  The Board notes that the September 2005 VA 
examination report has been associated with the claims 
folder.  Applicable VA regulations require that pertinent 
evidence submitted to the RO by the appellant must be 
addressed in a Supplemental Statement of the Case (SSOC).  
38 C.F.R. § 19.37 (2007).  Thus, while on remand, the RO must 
review this evidence and, if the claim remains denied, 
include such evidence in an SSOC.  Id.

The Board finds that further evidentiary development is 
required before VA can resolve the veteran's claim of 
entitlement to service connection for depression.  The 
veteran has raised three theories of entitlement to 
depression, to include on a direct basis, a presumptive 
basis, and as secondary to his service-connected lumbar spine 
disability.  As noted, the November 2001 rating decision 
denied entitlement to service connection depression because 
there was no evidence of a confirmed diagnosis of depression 
in service or after service and there was no evidence that 
the veteran had depression that was secondary to his service-
connected lumbar spine disability.  

A review of the record reveals that the veteran has 
subsequently served on active duty and has been diagnosed as 
having depression.  The veteran's period of active duty 
beginning in December 2003, however, has not been verified.  
All necessary steps should be taken to obtain any DD Form 214 
that may be available for the period beginning in December 
2003, or to otherwise verify the nature and type of service 
performed, and to obtain any available service medical 
records for this period.  The Board also notes that the most 
recent VA treatment records that have been associated with 
the claims folder are from August 2005.  Thus, pursuant to 
VA's duty to assist the veteran, complete and current 
treatment records, relevant to the issues on appeal, should 
be obtained.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c)(2) (2007).

Additionally, a remand is necessary in order to secure an 
opinion as to the relationship, if any, between any current 
chronic mental disorder and the veteran's period of military 
service.  See 38 U.S.C.A. § 5103A.  The veteran has raised a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  Inasmuch as the symptomatology 
associated with the depression and the PTSD could be similar, 
the Board finds these issues to be inextricably intertwined 
and should be adjudicated accordingly. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop and adjudicate 
the issue of service connection for PTSD.

2.  The RO should obtain and associate 
with the claims file any DD Form 214 that 
may be available for the period of active 
duty beginning in December 2003, or 
otherwise verify whether this period of 
service constitutes active duty or active 
duty for training, as well as obtain and 
associate with the claims file any 
available service medical records for 
this period of service.

3.  The RO should obtain complete and 
current VA treatment records as of 
August 2005.

3.  Thereafter, the RO should schedule 
the veteran for a psychiatric 
examination.  All indicated tests should 
be accomplished.  The claims folder must 
be made available to the examiner.  The 
examiner should be asked to render an 
opinion as to whether the veteran 
currently exhibits any chronic 
psychiatric disorder, to include 
depression.  If so, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e. a 50% or 
greater likelihood) that any current 
psychiatric disorder began during a 
period of active duty or was caused or 
worsened by his service-connected lumbar 
spine disability.  

4.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal remain 
denied, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


